Title: To George Washington from James Abercrombie, 25 May 1798
From: Abercrombie, James
To: Washington, George



Sir
Philad[elphi]a Pine Street No. 101. May 25th 1798

Tho’ conscious that the Sermon which accompanies this, is in no degree worthy of your acceptance, yet, while distributing the copies of it among those I most esteem and honor, I cannot resist soliciting permission to offer one to you. With most respectful Compliments to Mrs Washington, I have the honor to subscribe myself Sir, Your mo. obedt hble Servt

Jas Abercrombie


